ORDER

Barry Havener, a Kentucky prisoner proceeding pro se, appeals the district court’s grant of summary judgment against him. This case has been referred to a panel of the court pursuant to Rule 34(j)(l), Rules of the Sixth Circuit. Upon examination, this panel unanimously agrees that oral argument is not needed. Fed. R.App. P. 34(a).
*372Seeking monetary and injunctive relief. Havener sued Eastern Kentucky Correctional Complex (“EKCC”) physician Dr. Bashir Ameji: Kentucky Department of Corrections Commissioner (“KDOC”) Vertner Taylor: and KDOC Medical Director Dr. Richard Kimbler, pursuant to 42 U.S.C. § 1983. Havener claimed that the defendants denied him necessary medical care in violation of the Eighth Amendment. The district court granted the defendants’ motion for summary judgment. This timely appeal followed.
We review de novo a grant of summary judgment. Terry Barr Sales Agency, Inc. v. All-Lock Co., Inc., 96 F.3d 174, 178 (6th Cir.1996). Upon review, we conclude that the district court did not err in granting summary judgment for the defendants. A gleaning of the record reveals no evidence of deliberate indifference to a serious medical need. See Estelle v. Gamble, 429 U.S. 97, 100, 97 S.Ct. 285, 50 L.Ed.2d 251 (1976). Because the magistrate judge and the district court articulated the reasons for dismissing Havener’s suit, a detailed per curiam opinion would be duplicative and serve no useful purpose.
Accordingly, we affirm the district court’s judgment for the reasons stated by the magistrate judge and adopted by the district court. Rule 34(j)(2)(C), Rules of the Sixth Circuit.